Citation Nr: 1634268	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970, with service in the Republic of Vietnam.  His decorations include the Vietnam Service Medal with FMF Combat Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran withdrew his May 2012 request for a hearing before a member of the Board in August 2013.  38 C.F.R. 
§ 20.704(e).    


FINDING OF FACT

Tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions and to a VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

It is the Veteran's contention that his tinnitus had its onset in service.  Specifically, he asserts that his tinnitus began during service after exposure to acoustic trauma while stationed in Vietnam.  See October 2011 Claim, March 2012 Notice of Disagreement, and May 2012 VA Form 9.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran is competent to state that he was exposed to loud noise during service and that the ringing in his ears began during service as these statements are within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran's service treatment records are negative for complaints of tinnitus, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds no reason to question the veracity of the Veteran's competent report that his ringing in the ears began during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the Veteran's contentions are consistent with the nature and circumstances of his service in Vietnam as a medical field technician.  Thus, the Veteran's statements as to acoustic trauma in service, as well as his statements that his tinnitus began in service, are credible.  

The Veteran was afforded a VA examination in February 2012.  The examiner did not review the claims file.  The examiner stated that the Veteran could not recall any particular date of onset or circumstances, and instead reported longstanding tinnitus.  The examiner opined that the tinnitus is most likely caused by the Veteran's hearing loss and is not caused by or a result of military noise exposure.  After reviewing the claims file, the examiner then again opined that tinnitus was not related to military noise exposure but rather related to hearing loss.  A May 2014 VA medical opinion also stated that tinnitus was less likely than not related to military noise exposure and rather related to hearing loss.  

However, the Board cannot find the medical opinions to be probative since the opinions did not adequately consider the Veteran's lay statements that his tinnitus began in service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The Veteran has consistently reported that his tinnitus began during service.  See October 2011 Claim and May 2012 VA Form 9.  Further, he asserts that although he experienced tinnitus while stationed in Vietnam, he did not report his symptoms and that is why there is no mention of tinnitus in his service treatment records.  See May 2012 VA Form 9.  He also disagrees with the examiner's statement that he was not able to provide information regarding the onset of his tinnitus.  See May 2012 VA Form 9.  

The Veteran's competent and credible statements regarding onset of tinnitus are more probative than the medical opinions of record to the contrary.  Moreover, it is significant to note that the medical opinions repeatedly stated that the Veteran's tinnitus was related to his hearing loss, which is service-connected.  See July 2014 rating decision.  

In light of the competent and credible lay submissions of record, the Board finds that tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(b) (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


